
	
		II
		112th CONGRESS
		2d Session
		S. 3328
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2012
			Mr. Lautenberg (for
			 himself, Mr. Coons,
			 Mr. Kerry, Mr.
			 Menendez, Mr. Sanders, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide grants for juvenile
		  mentoring.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Mentoring Program
			 Reauthorization Act of 2012 or the JUMP Reauthorization Act of
			 2012.
		2.Grants for
			 national, State, and local programsTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended by
			 inserting after part F the following:
			
				GMentoring
					299K.PurposesThe purposes of this part are—
						(1)to reduce
				juvenile delinquency and gang participation;
						(2)to improve
				academic performance; and
						(3)to provide
				general guidance and promote personal and social responsibility,
						through the
				use of mentors for at-risk youth.299L.DefinitionsFor purposes of this part—
						(1)the term
				at-risk youth means an individual less than 18 years of age at
				risk of educational failure or dropping out of school or involvement in
				delinquent activities;
						(2)the term
				mentor means a responsible adult who is linked with at-risk youth
				in consistent contact, either as a one-to-one mentor or in small group
				mentoring, establishing supportive relationships with youth and providing youth
				with exposure to new experiences that enhance the ability of at-risk youth to
				become responsible citizens;
						(3)the term
				one-to-one mentor means a responsible adult who is linked with an
				at-risk youth on a one-to-one volunteer basis, establishing a supportive
				relationship with the youth and providing the youth with exposure to new
				experiences that enhance the youth's ability to become a responsible citizen;
				and
						(4)the term
				small group mentoring means one adult mentor forming a
				relationship with a small group of youths. The mentor assumes the role of
				leader and makes a commitment to meet regularly with the group over an
				extensive period of time in a predetermined facility.
						299M.GrantsThe Administrator shall, by making grants to
				and entering into contracts with national, regional, and local nonprofit
				organizations, establish and support programs and activities for the purpose of
				implementing mentoring programs that—
						(1)are designed to
				link at-risk children, particularly children living in high crime areas and
				children experiencing educational failure, with responsible adults; and
						(2)are intended to
				achieve one or more of the following goals:
							(A)Provide general
				guidance to at-risk youth.
							(B)Promote personal
				and social responsibility among at-risk youth.
							(C)Increase at-risk
				youth's participation in and enhance their ability to benefit from elementary
				and secondary education.
							(D)Discourage
				at-risk youth's use of illegal drugs, violence, and dangerous weapons, and
				other criminal activity.
							(E)Discourage
				involvement of at-risk youth in gangs.
							(F)Encourage at-risk
				youth's participation in community service and community activities.
							299N.Regulations
				and guidelinesThe
				Administrator shall develop and distribute to program participants specific
				model guidelines for the screening of prospective program mentors.
					299O.Use of
				grants
						(a)Permitted
				usesGrants awarded pursuant
				to this part shall be used to implement mentoring programs, including—
							(1)hiring of mentoring coordinators and
				support staff;
							(2)recruitment, screening, and training of
				adult mentors;
							(3)reimbursement of mentors for reasonable
				incidental expenditures such as transportation that are directly associated
				with mentoring;
							(4)training of
				mentoring program staff in effective practices; and
							(5)such other purposes as the Administrator
				may reasonably prescribe by regulation.
							(b)Additional
				permitted uses for national grantsIn addition to the uses set
				forth in subsection (a), national grants awarded pursuant to this part may be
				used to implement and improve mentoring programs, including—
							(1)the establishment
				and implementation of quality assurance services, including best practices for
				the screening of mentors and supervision of mentoring relationships;
							(2)the establishment
				and implementation of child safety standards;
							(3)the establishment
				and implementation of information technology systems to track the effectiveness
				of program models; and
							(4)research
				evaluations to inform best practices.
							(c)Prohibited
				usesGrants awarded pursuant to this part shall not be
				used—
							(1)to support litigation of any kind;
				or
							(2)for any other purpose reasonably prohibited
				by the Administrator by regulation.
							299P.Considerations
						(a)In
				generalIn making grants
				under this part, the Administrator shall give priority for awarding grants to
				applicants that—
							(1)serve at-risk youth in high crime
				areas;
							(2)have 60 percent or more of their youth
				eligible to receive funds under the Elementary and Secondary Education Act of
				1965 (20 U.S.C. et seq.);
							(3)establish and support mentoring programs
				that serve at-risk youth in public housing sites or on Native American lands;
				and
							(4)serve at-risk
				youth with a parent in the military, including a deployed parent.
							(b)Other
				considerationsIn making grants under this part, the
				Administrator shall give consideration to—
							(1)the quality of a mentoring plan,
				including—
								(A)the resources, if any, that will be
				dedicated to providing participating youth with opportunities for job training
				or postsecondary education; and
								(B)the degree to which there is appropriate
				coordination with the local community to ensure the mentoring plan will
				continue to be implemented once the grant is discontinued; and
								(2)the capability of the applicant to
				effectively implement the mentoring plan.
							299Q.ApplicationsAn application for assistance under this
				part shall include—
						(1)information on the youth expected to be
				served by the program;
						(2)a provision for a mechanism for matching
				youth with mentors based on the needs of the youth;
						(3)an assurance that projects will be
				monitored to ensure that each youth benefits from a mentor relationship, with
				provision for a new mentor assignment if the relationship is not beneficial to
				the youth;
						(4)the method by which mentors and youth will
				be recruited to the project;
						(5)the method by which prospective mentors
				will be screened;
						(6)the training that will be provided to
				mentors; and
						(7)the method by
				which outcomes for youth will be measured and the strength of the mentoring
				relationship
				monitored.
						.
		3.Authorization
			 of appropriationsSection 299
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671)
			 is amended—
			(1)in subsection
			 (a)—
				(A)in the
			 subsection heading, by striking Parts C and E and
			 inserting Parts C, E, and
			 G; and
				(B)in paragraph
			 (2), in the matter preceding subparagraph (A), by striking parts C and
			 E and inserting parts C, E, and G;
				(2)by
			 redesignating subsection (d) as subsection (e); and
			(3)by inserting
			 after subsection (c) the following:
				
					(d)Authorization
				of appropriations for part GThere are authorized to be
				appropriated to carry out part G, and authorized to remain available until
				expended, $100,000,000 for each of fiscal years 2013 through
				2017.
					.
			
